Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27, 31, 34, 41, 44 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/22.  Claims 5-17, 19-25, 28-30, 32-33, 35-39, 42-43 and 46-51 have been cancelled.  Claims 1-4, 18, 26, 40 and 52-58 will be treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 40 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Boisseau (US 2014/0265823).

Boisseau discloses:
1. An ionization chamber, comprising:
a chamber housing (e.g., 80 of FIG 8) including one or more chamber walls (the left, right, top, bottom, front and back walls of FIG 8);
a chamber volume inside the chamber housing (the open space therein) the chamber volume being filled with a radiation sensitive material (e.g., para. 0034, 0036, 0037, 0038); and
a pressure adjustment apparatus (81) operably coupled to the chamber volume via at least one wall of the one or more chamber walls (see FIG 8; 81 is connected to a wall on the left of FIG 8, which wall surrounds and holds member 81 and also connects to the top, bottom, front and back walls of member 83), the pressure adjustment apparatus (81) being configured to equalize a first pressure of the radiation sensitive material inside the chamber volume and a second pressure of ambient air outside the chamber housing. (para. 0061, 0062, 0063)
2. The ionization chamber of claim 1, wherein the chamber volume is airtight (para. 0063: “gas tight configuration”).
4. The ionization chamber of claim 1, wherein the radiation sensitive material includes a gas (e.g., para. 0061, 0062, 0063, 0064, 0065). 
40. The ionization chamber of claim 1, further comprising:
one or more electrodes (e.g., 10, 12) configured to establish an electric field in the chamber volume and measure a charge or current associated with the radiation sensitive material and produced, based on the electric field, in the chamber volume (para. 0036, 0037).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boisseau.

Boisseau discloses the invention as claimed with exception to the at least one wall having a thickness 10 micrometers and 2 millimeters.  However it was well-known in the art at the time of filing to form a chamber wall having such thickness, and it would have been obvious to form the chamber wall of Boisseau to have such a thickness in order to reduce weight and/or material cost.  Alternatively, Boisseau teaches that wall thickness was known as a result-effective variable (para. 0062), and it would have been obvious to utilize the claimed wall thickness, since it has been held that discovering an optimum or workable range of a result effective variable involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 18, 26 and 52-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boisseau in view of Thompson (US 4,321,866).
Regarding claim 18, Boisseau discloses the invention as claimed, but discloses the pressure adjustment apparatus to be a flexible diaphragm (81) formed contiguously with a chamber wall, rather than the pressure adjustment apparatus formed as a flexible enclosure connected to a chamber wall by way of a tube.
However Thompson teaches that it was known to form a similar pressure adjustment apparatus to include: an enclosure (40) configured to function as a reservoir of a similar gas held in a similar chamber volume (20); and a tube (94) including a first end and a second end, the first end being open to a similar chamber volume, and the second end being open to the enclosure (see FIGS 2, 3).  To allow for greater pressure accommodation, it would have been obvious to embody Boisseau’s pressure adjustment apparatus as an enclosure configured to function as a reservoir, which is connected to the chamber wall by way of a tube, as claimed by Applicant and taught by Thompson.
Regarding claim 26, each of Boisseau and Thompson teach the pressure adjustment apparatus (enclosure) to be made of a first material having a first elastic modulus, the one or more chamber walls are made of one or more second materials each having a second elastic modulus, and the first elastic modulus is lower than the second elastic modulus (thus the pressure adjustment apparatus flexes depending on the pressures acting on it). 
Regarding claim 52, Thompson teaches wherein a similar at least one wall includes a hole (32), and the first end of the tube is airtightly connected to the at least one wall via the hole.  It would have been obvious to similarly connect the tube airtightly tube to Boisseau’s wall in order to provide fluid communication between the chamber and the obvious flexible enclosure.
Regarding claims 53 and 54, Thompson teaches a direct connection to the wall (the tube is read to include 94, 96), and alternatively the use of a connecting piece (the tube is read as 94, the connecting piece is read as 96 and/or 98) and it would have been obvious to use such an arrangement to provide a similar fluid connection Boissea’s system.  Alternatively, direct connections and the use of connecting pieces were well-known in the art at the time of invention and it would have been obvious to use either arrangement in order to predictably provide the fluid connection required of Boisseau/Thompson.
Regarding claim 55, Thompson teaches wherein the enclosure is in fluid communication with the similar chamber volume through the tube, and this feature would be present in Boisseau’s system according to the obvious modification set forth above.
Regarding claim 56, Boisseau and Thompson teach airtight connections and it would have been obvious to maintain this feature in the obvious modification in order to preserve this attribute as discussed at Boisseau, paragraphs 0062-0063.
Regarding claims 57 and 58, Thompson teaches the enclosure to be a flexible enclosure, and it would have been obvious to use a flexible enclosure with Boissea’s system in order to maintain the intended function of allowing expansion/contraction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,375,784 discloses a breather bag which is internal to the rigid chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
9/7/22